           Case 2:19-cv-00070-RFB-CWH Document 38 Filed 07/25/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   JACQUELINE STEINMETZ,                              Case No.: 2:19-cv-00070-RFB-CWH
18
                    Plaintiff,
19                                                      JOINT MOTION TO EXTEND TIME TO
     vs.
20                                                      FILE STIPULATION OF DISMISSAL OF
     LEXISNEXIS; E-MERGES.COM; EQUIFAX                  LEXISNEXIS
21
     INFORMATION SERVICES, LLC; and
22   EXPERIAN INFORMATION SOLUTIONS,
     INC.,                                              [THIRD REQUEST]
23
                    Defendants.
24          Plaintiff Jacqueline Steinmetz (“Plaintiff”) and Defendant LexisNexis; (“LexisNexis” or
25
     “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
26
     jointly to extend their deadline to file a Stipulation of Dismissal of LexisNexis (30) thirty days:
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF LEXISNEXIS [THIRD
     REQUEST] - 1
           Case 2:19-cv-00070-RFB-CWH Document 38 Filed 07/25/19 Page 2 of 3



 1          1.      The Parties settled this matter on March 26, 2019 [ECF Dkt. 21].
 2
            2.      On June 28, 2019, the Court approved the Parties stipulation to extend the deadline to
 3
     file the dismissal of LexisNexis. [ECF Dkt. 37]
 4
            3.      The deadline to file the Stipulation of Dismissal of LexisNexis is July 26, 2019.
 5

 6          4.      The Parties are currently working on finalizing their Settlement Agreement.

 7          5.      The Parties request an extension of thirty days to file their Stipulation of Dismissal of
 8
     LexisNexis to allow them additional time to finalize the settlement agreement.
 9
            6.      This extension is necessary as the Parties are continuing to finalize the necessary
10
     settlement documentation before filing a Stipulation of Dismissal.
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF LEXISNEXIS [THIRD
     REQUEST] - 2
           Case 2:19-cv-00070-RFB-CWH Document 38 Filed 07/25/19 Page 3 of 3



 1          7.      Plaintiff agrees to file the Stipulation of Dismissal of LexisNexis no later than
 2
     August 26, 2019.
 3

 4        DATED July 25, 2019.
      KNEPPER & CLARK LLC                             KRAVITZ, SCHNITZER & JOHNSON, CHTD.
 5

 6
      /s/ Miles N. Clark                              /s/ Gary E. Schnitzer
      Matthew I. Knepper, Esq.                        Gary E. Schnitzer, Esq.
 7    Nevada Bar No. 12796                            Nevada Bar No. 395
      Miles N. Clark, Esq.                            8985 S. Eastern Ave., Suite 200
 8    Nevada Bar No. 13848                            Las Vegas, NV 89123
 9    5510 So. Fort Apache Rd, Suite 30               Email: gschnitzer@ksjattorneys.com
      Las Vegas, NV 89148
10    Email: matthew.knepper@knepperclark.com         Counsel for Defendant LexisNexis
      Email: miles.clark@knepperclark.com
11

12    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
13    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
14    Henderson, NV 89123
15    Email: dkrieger@hainesandkrieger.com

16    Counsel for Plaintiff

17                                       ORDER GRANTING
18     EXTENSION OF TIME TO FILE STIPULATION OF DISMISSAL OF LEXISNEXIS
19          IT IS SO ORDERED.
20          _________________________________________
            UNITED STATES DISTRICT COURT JUDGE
21                   Jul 26, 2019
22          DATED this ____ day of _________ 2019.

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF LEXISNEXIS [THIRD
     REQUEST] - 3
